 In the Matterof HALL-ALUMINUMAIRCRAFT CORP.andINTERNATIONALASSOCIATIONOFMACHINISTSCase No. R-1681Election Ordered:run-off.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONMarch 30, 1940On March 1, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction in this proceeding,'directing that an election by secret ballot be conducted among certainemployees of Hall-Aluminum Aircraft Corporation, herein called theCompany, to determine whether they desired to be represented forthe purposes of collective bargaining by International Association ofMachinists, herein called the I. A. M.; by Local Number 479, UnitedAutomobile Workers of America, herein called the U. A. W.; or byneither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on March 12, 1940, under the direction and supervisionof the Regional Director for the Fourth Region (Philadelphia, Penn-sylvania).On March 15, 1940, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, prepared and dulyserved upon the parties an Election Report, setting forth the resultsof the election, including his disposition of the challenged ballots.As to the results of the balloting, the Regional Director reportedas follows :Total eligible to vote---------------------------------------- 131Total ballots cast------------------------------------------- 120Total ballots cast for International Association of Machinists,affiliated with American Federation of Labor----------------44Total ballots cast for Local Number 479, United AutomobileWorkers of America, affiliated with Congress of IndustrialOrganizations--------------------------------------------38121 N L R B 1722 N. L. R. B , No. 18472 HALL-ALUMINUM AIRCRAFT CORP.473Total ballots cast for neither---------------------------------37Total blank ballots------------------------------------------1Total void ballots------------------------------------------0Total challenged ballots-------------------------------------5No objections to the conduct of the ballot 'or to the Election Reporthave been filed by any of the parties.The I. A. M., which receiveda plurality in the election, has requested a run-off election to deter-mine whether or not the employees desire to be represented by theI.A. M. for the purposes of collective bargaining.The Election Report reveals that neither of the competing labororganizations received a majority of the votes cast, but that a sub-stantial majority of the employees voting desire to be represented bya labor organization for the purposes of collective bargaining withthe Company.The procedure in run-off elections, under such circum-stances, has been modified by the Board, for reasons separately statedby a majority of its members, inMatter of R. K. Le Blond MachineTool Co., Cincinnati Electrical Tool Co.andIndependent EmployeesOrganization,2so that the ballot shall contain the names of bothlabor organizations but no place in which to vote again for "neither";the organization receiving the higher number of votes to be certifiedas exclusive bargaining representative.Accordingly, the Board will direct a run-off election in which theemployees will be given the opportunity to decide whether they desireto be represented by the I. A. Al. or by the U. A. W. for the purposesof collective bargaining.The request of the I. A. M., in so far asitwould exclude the U. A. W. from the ballot and limit the electionto a determination of whether or not the I. A. M. should be therepresentative, is hereby denied.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith Hall-Aluminum Aircraft Corporation, Bristol, Pennsylvania, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Second Directionof Election, under the direction and supervision of the Regional Di-rector for the Fourth Region, acting in this matter as agent for the2Decided this day, 22 N. LR. B, 465. 474DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among the employees described in theDirection of Election issued March 1, 1940, but excluding those whohave since quit or been discharged for cause, to determine whetherthey desire to be represented for the purposes of'collective bargainingby International Association of Machinists, affiliated with AmericanFederation of Labor, or by Local Number 479, United AutomobileWorkers of America, affiliated with Congress of Industrial Organ-izations.MR. WILLIAM M. LEISERSON, concurring in part and dissenting inpart :I hold to my opinion in the R.K. Le Blond 3case that the Boardisnot authorized by the Act to order a run-off election at all, butthat since the majority does direct one, the ballot should containonly the names of the two organizations which have been designatedby employees to represent them for collective bargaining, and no placeto vote for "neither."CHAIRMAN MADDEN, concurring in partanddissentingin part :Adhering to the views expressed in my opinion in the B.K. LeBlondcase, I think the Board should permit the eligible employeesto vote, as under the former run-off election procedure, for or againstthe I. A. M., which received a plurality of the votes in the originalelection.8 See also my dissenting opinion inMatter ofCoosBay Lumber CompanyandLumberand Saavniill Worlers Union Local No.2573,16 N. L. R. B. 476.